Exhibit 10.27
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
FOR CURTIS SCHEHR
          This amendment, made and entered into effective as of May 21, 2009
(the “Amendment”), is to the Employment Agreement (the “Employment Agreement”),
dated as of October 24, 2006, by and between DynCorp International LLC, a
Delaware limited liability company (the “Company”), and Curtis L. Schehr (the
“Executive”). Capitalized terms not otherwise defined herein have the meanings
ascribed to them in the Employment Agreement.
          WHEREAS, the Executive has been appointed to the position of Senior
Vice President, Chief Compliance Officer and Executive Counsel, effective as of
the date hereof;
          WHEREAS, Section 7.5 of the Employment Agreement provides that the
Employment Agreement may be modified and amended by a written agreement signed
by the Company and the Executive; and
          WHEREAS, the Company and the Executive desire to amend the Employment
Agreement in accordance with the terms and provisions of this Amendment.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which is acknowledged, the parties hereby agree as
follows:
          1. Section 1.1 of the Employment Agreement is amended and restated in
its entirety as set forth below:
               Position. During the Term (as hereinafter defined) of this
Agreement, and subject to the terms and conditions set forth herein, the Company
agrees to employ Executive as its Senior Vice President, Chief Compliance
Officer and Executive Counsel, reporting to the President of the Company.
          2. Section 1.2 of the Employment Agreement is amended and restated in
its entirety as set forth below:
               Fulfillment of Duties. During the Term of this Agreement,
Executive shall (i) devote his full business time and best efforts to the
performance of his services hereunder, excluding vacation periods and periods of
illness or incapacity, and (ii) perform his services hereunder faithfully,
diligently and to the best of his skill and ability. Such services shall
include, without limitation (a) implementation and supervision of the Company’s
ethics and compliance program (including internal investigations),
(b) supervision of the Export Controls/Trade Compliance Department,
(c) supervision of the Internal Audit Department, (d) managing the Company’s
compliance with the Foreign Corrupt Practices Act, (e) continued engagement in
all aspects and phases of mergers and acquisitions, and (f) risk mitigation and
compliance integration. Executive shall have authority to engage outside counsel
as needed on matters falling within the scope of these responsibilities.

 



--------------------------------------------------------------------------------



 



          3. Section 2.1 of the Employment Agreement is amended to reflect that
Executive’s Base Salary shall be not less than $395,000 per year. The remainder
of Section 2.1 of the Employment Agreement shall remain unchanged and continue
in full force and effect.
          4. Section 3.1 of the Employment Agreement is amended and restated in
its entirety as set forth below:
               Term. The term of employment under this Agreement means the
period commencing on October 24, 2006 and expiring at midnight on October 23,
2011; provided, that this Agreement will automatically renew for additional
periods of one (1) year each commencing on October 24 of each successive year
following the initial Term unless written notice of intent not to renew is
delivered by the Company or the Executive to the other party at least 90 days
prior to the effective date of any renewal hereof.
          5. Executive acknowledges and agrees that his appointment to and
performance of the duties of Senior Vice President, Chief Compliance Officer and
Executive Counsel does not constitute “Good Cause” as such term is defined in
the Employment Agreement. Executive hereby waives any and all claims and
releases the Company from and against any and all liabilities and obligations
that he could or might otherwise assert in connection with the foregoing
appointment and the execution of the terms of this Amendment.
          Except as explicitly set forth herein, the provisions of the
Employment Agreement shall remain in full force and effect.
          IN WITNESS WHEREOF, the parties hereto, intending to be legally bound,
have caused this Amendment to be duly executed as of the date first above
written.

            DYNCORP INTERNATIONAL LLC
      By:   /s/ William L. Ballhaus         Name:   William L. Ballhaus       
Title:   President & CEO.        EXECUTIVE
      /s/ Curtis L. Schehr       Curtis L. Schehr           

 